Citation Nr: 1602778	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1970 to January 1971, a period of ACDUTRA from April 1979 to February 1981, active duty from March 1992 to September 1993, and active duty from June 2008 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus has been raised by the record at the November 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left ear hearing loss, which existed prior to the Veteran's period of active duty from June 2008 through July 2009, was likely aggravated during service.  


CONCLUSION OF LAW

The Veteran's left ear hearing loss was aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on two periods of ACDUTRA and two periods of active duty.  He contends that he was exposed to noise throughout his periods of service.  Alternatively, he and his spouse assert that his hearing worsened after his period of active duty from March 1992 to September 1993 in support of Operations Desert Storm and Desert Shield.  

As a preliminary matter, the Veteran's STRs appear complete.  VA obtained his STRs and the Veteran also submitted some of his own.  Entrance examinations were not conducted.  The presumption of sound condition does not apply to these periods of service because entrance examinations were not performed contemporaneous with entry.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The record contains multiple audiograms.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In his December 1970 audiogram for release from ACDUTRA, his pure tone thresholds in his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
35
30
- 
20

The audiogram reflects hearing loss.  

In March 1992, a few days after he was called to active duty in support of Operation Desert Storm and Desert Shield, the Veteran underwent an examination because he was over 40 years old.  His pure tone thresholds for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
30
40
25

The audiogram reflected hearing loss in the left ear severe enough that it is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  

The Veteran's left ear hearing loss pre-existed his period of active duty from March 1992 to September 1993, as evidenced by his December 1970 audiogram.  Because his left ear hearing loss pre-existed his period of active duty from March 1992 to September 1993, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

The STRs from his period of active duty from March 1992 to September 1993 show a worsening of his left ear hearing loss because his pure tone threshold increased from 20 to 25 at 4000 Hz and his pure tone threshold at 3000 Hz was 40 decibels.  The Veteran and his spouse competently and credibly testified that his hearing became worse during his Desert Storm/Desert Shield service.  There is no clear and convincing evidence that the worsening of his hearing was due to the natural progression of the disease.  The Board cannot meet its burden to rebut the presumption of aggravation in this case.  Service connection is granted.  38 C.F.R. § 3.306 (2015).  

The Board observes that the service treatment records (STRs) contain audiograms after the one conducted in March 1992, and that the Veteran has alternatively asserted that his hearing loss was caused by his period of active duty from June 2008 to July 2009.  However, as service connection is being granted based upon the March 1992 audiogram and the competent, credible hearing testimony, consideration of the additional evidence and arguments is not necessary.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has undergone two VA examinations.  At his January 2010 VA examination, his level of hearing loss in his right ear was not considered disabling under 38 C.F.R. § 3.385.  At his May 2012 VA examination, the examiner stated that the audiogram had unreliable results and was unable to provide an opinion without resorting to speculation.  

Additionally, in June 2012, Dr. J. F. stated that the Veteran's "40 years" of service where he was exposed to weapons fire caused his hearing loss.  Dr. J. F.'s statement is not based on an accurate factual basis because the Veteran did not have 40 continuous years of military service.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Because there is no adequate VA examination and Dr. J. F.'s opinion is not probative, a VA examination is needed to address the etiology of the Veteran's right ear.  

Because entrance examinations were not conducted, the presumption of sound condition does not apply to the Veteran.  See Smith, 24 Vet. App. 40; see also Crowe, 7 Vet. App. at 245.  The Board finds that slight right ear hearing loss was demonstrated at the Veteran's in-service March 1992 examination.  The examiner must address whether his right ear hearing loss was caused by his period of active duty from March 1992 to September 1993 or whether it was aggravated beyond its natural progression by his period of active duty from June 2008 to July 2009.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his right ear hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The March 1992 audiogram from the Veteran's over 40 examination.  

      ii. The July 1993 separation audiogram.  

      iii. The June 2000 periodic audiogram.

iv. The November 2007 reference audiogram.  

v. The February 2008 hearing conservation data form.  

vi. The June 2009 hearing conservation data form where a threshold shift was noted.  

vii. The June 2009 Post Deployment Health Assessment where the Veteran reported exposure to loud noises.  

c. The Board finds the Veteran's assertion that he was exposed to loud noises in service to be credible.  In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The Veteran asserts that his hearing loss was caused by his deployments to Iraq.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss began during his period of ACDUTRA from June 1970 to January 1971, his period of ACDUTRA from April 1979 to February 1981, or his period of active duty from March 1992 to September 1993, or is related to any incident of these periods of service.

e. If the examiner concludes that the Veteran's right ear hearing loss was not related to these three periods of service, determine whether it is at least as likely as not that the Veteran's right ear hearing loss, which existed prior to his period of active service from June 2008 to July 2009, was permanently aggravated during active service.  

If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


